
	

115 SRES 380 ATS: Congratulating the University of Charleston men's soccer team for winning the National Collegiate Athletic Association Division II Men's Soccer Championship at Swope Soccer Village in Kansas City, Missouri.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 380
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2018
			Mr. Manchin (for himself and Mrs. Capito) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Charleston men's soccer team for winning the National Collegiate
			 Athletic Association Division II Men's Soccer Championship at Swope Soccer
			 Village in Kansas City, Missouri.
	
	
 Whereas, on December 2, 2017, the University of Charleston Golden Eagles won the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division II Men's Soccer Championship at Swope Soccer Village in Kansas City, Missouri, which was the first national championship in the history of the University of Charleston;
 Whereas the University of Charleston men's soccer team finished their historic season with a record of 21 wins, 1 loss, and 2 ties by securing a victory over the Lynn University Fighting Knights in the national championship;
 Whereas the University of Charleston men's soccer team has become a symbol of pride and success to the University of Charleston and the surrounding communities in West Virginia;
 Whereas the University of Charleston men's soccer team did not allow a goal in 5 games throughout the NCAA Division II Men's Soccer championship tournament, becoming just the second team to shutout every opponent in tournament history;
 Whereas the Golden Eagles held their opponents scoreless in 19 of 24 matches in 2017, with All-American goalkeeper Paulo Pita registering 16 shutouts, the best in NCAA Division II Men's Soccer championship tournament history;
 Whereas Paulo Pita was recognized as the 2017-2018 NCAA Division II statistical champion for Goals Against Average;
 Whereas the University of Charleston Golden Eagles earned the 2017-2018 Division II men's soccer statistical championship title for Goals Against Average and Shutout Percentage;
 Whereas the University of Charleston Golden Eagles won the championship in the first season with Dan Stratford as head coach;
 Whereas this championship follows 3 seasons with Dan Stratford as an assistant coach, in which the Golden Eagles reached 3 consecutive NCAA Division II Men's Soccer Final Four tournaments and appeared in 2 National Championship games;
 Whereas Thomas Vancaeyezeele became just the second athlete in the history of the Golden Eagles to be named National Player of the Year after leading the University of Charleston men's soccer team to the national championship, anchoring a defense that allowed just 8 goals in the 2017 season and trailed just twice in 24 matches;
 Whereas the University of Charleston men's soccer team started the 2017 season with 15 consecutive wins, cruising to their fourth straight Mountain East Conference regular season title and fourth straight NCAA Division II Men's Soccer Atlantic Region title, losing just one match all season;
 Whereas Paulo Pita, Thomas Vancaeyezeele, Patrick Guier, Will Roberts, Kieran Bywater, and Armando Tikvic were all named as All-American players;
 Whereas the coaching staff of the University of Charleston men's soccer team was named the United Soccer Coaches National Staff of the Year for NCAA Division II Men's Soccer; and
 Whereas the University of Charleston men’s soccer team should be praised for the historic season of both athletic and academic accomplishments: Now, therefore, be it
	
 That the Senate— (1)congratulates the University of Charleston men's soccer team for winning the National Collegiate Athletic Association Division II Men's Soccer Championship;
 (2)recognizes the athletic program at the University of Charleston for its achievement in both sports and academics; and
 (3)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the University of Charleston for appropriate display; (B)the President of the University of Charleston; and
 (C)the head coach of the University of Charleston men's soccer team. 